Title: To Thomas Jefferson from David Austin, 9 June 1801
From: Austin, David
To: Jefferson, Thomas


               
                  Washington, June 9th 1801: City Hotel.
               
               Mr. Austin takes the liberty of submitting to the President, the consideration of a momentary interview. It may be had in the closet, or in the presence of any persons the President may think proper to admit.
               Mr. A. will submit to any interrogations the President may think proper to propose, in view of illucidating, more fully, the subject of former communications.
               The time & place are submitted to the noticings of the President.
            